United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-961
Issued: April 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 14, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated November 28, 2007.
Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment from May 19, 2003 to April 2, 2005 in the amount of $7,838.07; and (2) whether
the Office properly found appellant was at fault in creating the overpayment.
FACTUAL HISTORY
Appellant, a 30-year-old flat sorter machine clerk, filed a claim for benefits on June 12,
1999, alleging that she sustained a bilateral carpal tunnel condition causally related to factors of
her employment. The Office accepted the claim for bilateral carpal tunnel syndrome. On
October 15, 2002 appellant underwent surgery for right carpal tunnel release with synovectomy.

On January 27, 2003 she returned to light duty, working a regular 30-hour, 6-hour/five-day-aweek schedule.
On May 28, 2003 appellant filed a Form CA-2a, alleging that she sustained a recurrence
of disability on May 19, 2003 which was causally related to her accepted bilateral carpal
condition. She sought benefits for temporary total disability for the period May 19 through
June 1, 2003 and for wage-loss compensation based on partial disability beginning on June 2,
2003 and continuing.
In a May 19, 2003 report, Dr. Timothy Kremcheck, Board-certified in orthopedic
surgery, related that appellant had hit her hand, the dorsum of her hand and her proximal
interphalangeal joint (PIP) on a door. He noted that as a result of this incident appellant
experienced an increased amount of pain and discomfort.
By letter dated June 4, 2003, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits
based on a recurrence of disability. It informed her that, under the Federal Employees’
Compensation Act, a recurrence of disability is established when the work-related condition
materially worsens without intervening injury or exposure, to the point where the claimant is no
longer medically capable of performing the duties performed prior to the work stoppage. The
Office noted that the medical evidence indicated that appellant sustained an intervening injury
the May 2003 incident in which she hit her hand and PIP on a door, which resulted in her
disability. It informed appellant that she needed to submit medical evidence attributing her
May 19, 2003 work stoppage to a natural worsening of her accepted condition without
intervening injury or exposure. This included a comprehensive medical report and a wellreasoned opinion indicating that her accepted bilateral carpal tunnel condition materially and
spontaneously worsened to the point where she was no longer medically capable of performing
the duties you were performing prior to her work stoppage. The Office provided appellant with
30 days to submit the requested evidence.
By decision dated August 7, 2003, the Office denied her claim for a recurrence of
disability. It noted that it had received medical evidence indicating she sustained an intervening,
nonwork-related injury in May 2003 when she hit her hand on a door.
On December 29, 2004 appellant filed a Form CA-7, claim for compensation, claiming
612 hours of leave without pay of wage loss for the period January 30, 2003 to
December 18, 2004.1 On approximately March 11, 2005 the Office issued appellant a
compensation check in the amount of $9,270.00, representing 672 hours of lost wages for the
periods January 30, 2003 to March 11, 2005 and March 12 to April 2, 2005.2

1

Appellant also submitted a Form 7(a) time analysis sheet indicating that she worked a regular 30-hour, 6-hour -five-day-a-week schedule from January 30 to April 12, 2003.
2

Appellant submitted Form 7a time analysis sheets dated April 20 and 27, 2005 which indicated that she worked
a regular 30-hour, 6-hour -- five-day-a-week schedule from March 12 to April 2, 2005, after which she was placed
on total disability to undergo left carpal tunnel release.

2

On April 8, 2005 appellant underwent surgery for left carpal tunnel release.
On August 21, 2007 the Office issued a preliminary determination that an overpayment
had occurred in the amount of $7,838.07 because appellant received compensation to, which she
was not entitled. It found that she was at fault in the matter because she knew or should have
known that the payments she had been receiving were incorrect. The Office noted that as of
March 9, 2002 appellant began working 33 hours per week, until October 15, 2002, when she
stopped working to undergo right carpal tunnel release surgery. It paid compensation benefits
for total disability from, October 15, 2002 to January 24, 2003, at the rate of $602.25,
representing an hourly rate of $18.25 times 33 hours. However, appellant should have been paid
at the rate of $657.00 during this period, based on an hourly rate of $18.25 times 36 hours. The
Office further found that appellant was released to return to work on January 27, 2003 at a bid
job for 6 hours per day, six days per week for a total of 36 hours per week based on a rate of
$18.25 per hour. However, appellant never worked the 36 hours per week bid job, but returned
to work on a reduced schedule working only 30 hours per week as of January 30, 2003.
The Office noted that the August 7, 2003 decision had denied appellant’s May 19, 2003
claim for a recurrence of total disability from May 19 to June 1, 2003 and compensation for
ongoing partial disability from June 2, 2003 and continuing. It found that her December 29,
2004 Form CA-7 claim for compensation from January 30, 2003 through December 18, 2004
overlapped the August 7, 2003 decision denying a recurrence of disability. The Office found
that appellant was only entitled to compensation benefits for the periods October 15, 2002 to
January 24, 2003 and January 30 to May 18, 2003, which resulted in an overpayment for the
period May 19, 2003 to April 2, 2005. It further noted that, prior to stopping work on April 8,
2005 to undergo left carpal tunnel release, appellant was working a regular, partial work
schedule at 30 hours per week. Additionally, the Office noted that appellant had been receiving
basic life benefits which were not being deducted from her weekly compensation payments and
optional life insurance premiums which were being deducted at the lower compensation rate of
$602.25.
The Office calculated the total amount of overpayment as follows: appellant was entitled
to receive compensation at the weekly rate of $657.00 from October 15, 2002 to January 24,
2003, equaling $7,292.70. It subtracted compensation the compensation actually paid during this
period at the hourly rate of $602.25 or $6,638.47. This equaled $654.23 which the Office owed
appellant. It further noted that the compensation, the Office paid appellant at the rate of $657.00
from January 30, 2003 to March 11, 2005, equaling $9,270.00,3 plus compensation at the rate of
$657.00 from March 12 to April 12, 2005, prorated to $345.17, The Office subtracted wageloss compensation in the amount of $1,182.60 due appellant at the rate of $657.25 from
January 30, 2003 to March 30, 2005. This totaled an overpayment of $8,432.57.
The Office then deducted $55.00, the proper amount of basic life insurance due from
October 15, 2002 to January 24, 2003 based on a weekly rate of $657.00, added $40.22 in
optional life insurance based on a weekly rate of $657.00 from October 15, 2002 to January 24,
2003, $40.22 and subtracted $35.49, for a total life insurance overpayment $4.73. It then added
3

The Office noted in a July 16, 2007 worksheet that appellant was entitled to compensation up to the date of the
May 19, 2003 decision denying her claim for a recurrence of disability.

3

the totals above, $8,432.57, $55.00 and $4.73 and subtracted $654.23, compensation due
appellant from October 15, 2002 to January 15, 2003, for a total overpayment of $7,838.07.
The Office found that there was sufficient evidence in the record indicating that appellant
was aware of the fact that she was not entitled to receive the $9,270.00 payment for wage-loss
compensation in March 2005. It noted that it had already issued its August 7, 2003 decision,
which denied her claim for recurrence of total disability from May 19 to June 2, 2003 and
compensation for ongoing partial disability as of June 2, 2003 and continuing, based on
insufficient medical evidence indicating that her current disability was the result of an objective
and spontaneous worsening of her accepted, work-related bilateral carpal tunnel condition. The
Office therefore determined that appellant was at fault with regard to the creation of the
$7,838.07 overpayment.
The Office advised appellant that if she disagreed with the fact or amount of the
overpayment she could submit new evidence in support of her contention. It further advised
appellant that when she was found without fault in the creation of the overpayment, recovery
might not be made if it could be shown that such recovery would defeat the purpose of the law or
would be against equity and good conscience. The Office informed appellant that, if she
disagreed with the decision she could, within 30 days, submit evidence or argument to it or
request a prerecoupment hearing with the Branch of Hearings and Review on the matter of the
overpayment and that any response she wished to make with regard to the overpayment should
be submitted within 30 days of the October 20, 2003 letter.
In a decision dated November 28, 2007, the Office finalized the preliminary
determination but reduced the overpayment to $1,628.82. It noted that appellant had been issued
a schedule award for four percent of her right arm on November 28, 2007 in the amount of
$6,149.52. The Office subtracted the $6,149.52 due appellant for her schedule award from her
$7,838.07 overpayment, which equaled a total $1,628.82 overpayment.
LEGAL PRECEDENT--ISSUE 1
Compensation for total disability under the Act is payable when the employee starts to
lose pay.4 Compensation for wage loss due to disability is available only for any periods during
which an employee’s work-related medical condition prevents him from earning the wages
earned before the work-related injury.5 Compensation for partial disability is payable as a
percentage of the difference between the employee’s pay rate for compensation purposes and the
employee’s wage-earning capacity.6
Under the Federal Employees’ Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in basic life insurance with one

4

20 C.F.R. § 10.401(a) (2003).

5

Id. at § 500(a) (2003).

6

Id. at § 10.403(b) (2003).

4

or more options.7 The coverage for basic life is effective unless waived8 and premiums for basic
and optional life coverage are withheld from the employee’s pay.9 Under the FEGLI program,
insurance remains in effect until canceled and premiums due are to be deducted from the injured
employee’s compensation payments. The injured employee remains responsible for all insurance
premiums. When FEGLI premiums are incorrectly withheld, the entire amount of the unpaid
premium is deemed an overpayment of compensation because the Office must pay the full
premium to the Office of Personnel Management (OPM) upon discovery of the error.10
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $7,838.07 for the period May 19, 2003 to
April 2, 2005. The record shows that appellant received an overpayment during the period in
question because she received $7,838.07 in compensation to which she was not entitled after it
denied her claim for a recurrence of disability on August 7, 2003. Appellant subsequently
accepted a March 2005 check for $9,270.00 from the Office based on wage-loss compensation
claimed for 672 hours between January 30, 2003 and December 18, 2004. The Office, however,
noted that the August 7, 2003 decision found that appellant had sustained a nonwork-related
intervening accident in May 2003 which caused an onset of pain; therefore, any disability which
occurred thereafter was unrelated to her accepted bilateral carpal tunnel condition. Based on this
decision, it not only denied the request for total disability compensation between May 19 and
June 2, 2003, but also denied compensation for continuing partial disability compensation as of
June 2, 2003 and continuing. This determination was proper, as the record indicates that
appellant continued to work a partial schedule of 30 hours per week beginning June 2, 2003, as
she did prior to her May 19, 2003 work stoppage, until April 8, 2005, when she underwent left
carpal tunnel release.
The Office calculated the $7,838.07 overpayment by taking the net amount it overpaid
appellant between May 19, 2003 and April 2, 2005, at the weekly rate of $657.00, $8,432.57,
adding $55.00 and $4.73 in overpayments for basic and optional life insurance and subtracting
$654.23, compensation it owed appellant for the period October 15, 2002 to January 15, 2003,
for a total overpayment of $7,838.07. Based on this determination, the Office properly

7

See James Lloyd Otte, 48 ECAB 334, 337 (1997); Part 870 -- Basic Life Insurance, Subpart B -- Coverage; see 5
C.F.R. § 870.201.
8

5 C.F.R. § 870.204(a).

9

5 C.F.R. § 870.401(a).

10

See Otte, supra note 7.

5

found that appellant received an overpayment of compensation in the stated amount during that
period.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act12 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.13
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to provide information which the individual knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”14
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment.
Even if the overpayment resulted from negligence on the part of the Office, this does not
excuse the employee from accepting payment which appellant knew or should have known she
was not entitled.15 Appellant received and did not question a compensation check for $9,270.00
11

The Board notes that the Office issued an overpayment decision dated November 28, 2007, which determined
that appellant was not at fault and granted her a waiver for an overpayment for the period August 27, 2005 through
June 24, 2006 in the amount of $3,465.88. The Board does not have jurisdiction over this decision. Appellant
requested an oral hearing on December 27, 2007, prior to her February 18, 2008 appeal to the Board; the hearing
was held on April 18, 2008. By decision dated June 8, 2008, an Office hearing representative vacated the schedule
award and remanded for further development of the medical evidence. As the claim for an additional schedule
award claim is still pending, the Board finds it is not in posture for review.
12

5 U.S.C. § 8129(a)(b).

13

Bonnye Mathews, 45 ECAB 657 (1994).

14

20 C.F.R. § 10.433(a).

15

See Russell E. Wageneck, 46 ECAB 653 (1995).

6

for the period May 19, 2003 through April 2, 2005, notwithstanding the fact that the Office
denied her claim for recurrence on August 7, 2003 because it found that she sustained an
intervening injury unrelated to her employment and notwithstanding the fact that on June 2, 2003
she returned to the same light-duty schedule she was working prior to stopping work on
May 19, 2003. Based on this set of facts, appellant knew or should have known that she was not
entitled to the amount of compensation she received. Upon her receipt of the March 2005 check,
she had a duty to contact the Office and inquire as to whether acceptance of this payment was
appropriate or return the $9,270.00 check issued for wage-loss compensation. Instead, appellant
accepted and did not question the receipt of this check.
For these reasons, the Board finds that, under the circumstances of this case, the Office
properly found that appellant reasonably knew or should have known that the check issued by it
for the period May 19, 2003 to April 2, 2005, which contained a net overpayment in the amount
of $7,838.07, was in error. As appellant was not without fault under the third standard outlined
above, recovery of the overpayment of compensation in the amount of $1,628.82 -- the adjusted
overpayment amount, reduced for compensation owed appellant between October 15, 2002 to
January 24, 2003 and the schedule award she received on November 28, 2007 -- may not be
waived.16 Thus, the Office’s November 28, 2007 overpayment decision is affirmed.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $7,838.07 for the period May 19, 2003 to
April 2, 2005. The Board finds that it properly found that appellant was at fault in creating the
overpayment.

16

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation Chapter 6.300.7(a)
September 1994 recognizes that the strategy of recovery of the debt from accrued compensation is proper.

7

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

